Exhibit 99.1 Press Release News Release For Immediate Release INVESTORS REAL ESTATE TRUST ANNOUNCES PUBLIC OFFERING OF 8,000, MINOT, ND—September 28, 2009—Investors Real Estate Trust (NASDAQ:IRET), a real estate investment trust with a diversified portfolio of multi-family residential and commercial office, medical, industrial and retail properties located primarily in the upper Midwest (the “Company”), today announced plans to sell 8,000,000 newly-issued common shares of beneficial interest in an underwritten public offering pursuant to its effective registration statement previously filed with the Securities and Exchange Commission.The Company expects to grant the underwriters a 30-day option to purchase up to an additional 1,200,000 common shares of beneficial interest at the public offering price to cover over-allotments, if any. Robert W. Baird & Co. and RBC Capital Markets are the bookrunning managers for the offering.Janney Montgomery Scott, D.A. Davidson & Co., and J.J.B. Hilliard, W.L. Lyons, LLC are co-managers. The Company intends to use the net proceeds from the offering for general corporate purposes, including the acquisition, development, renovation, expansion or improvement of income-producing real estate properties and debt repayment. A registration statement relating to these securities was filed with and declared effective by the Securities and Exchange Commission.The offering is being made only by means of a prospectus and related prospectus supplement, copies of which may be obtained from: Robert W. Baird & Co. Incorporated Attn:Syndicate Department 777 E. Wisconsin Avenue
